USCA11 Case: 20-12762    Date Filed: 08/16/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12762
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:19-cv-02257-AAS



KERI LYNN CURTISS,

                                                           Plaintiff-Appellant,


                                  versus


COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 16, 2021)

Before WILSON, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12762        Date Filed: 08/16/2021    Page: 2 of 2



      Keri Curtiss, a pro se claimant, appeals the district court’s order affirming

the Social Security Commissioner’s denial of her application for supplemental

security income. “Pro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.” Hughes

v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003) (quotation omitted). However, “even

in the case of pro se litigants this leniency does not give a court license to serve as

de facto counsel for a party” or “rewrite an otherwise deficient pleading in order to

sustain an action.” GJR Invs., Inc. v. Cnty. of Escambia, Fla., 132 F.3d 1359, 1369

(11th Cir. 1998), overruled on other grounds as recognized in Randall v. Scott, 610

F.3d 701, 709 (11th Cir. 2010). Thus, “issues not briefed on appeal by a pro se

litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.

2008). Curtiss does not make any argument as to how the Commissioner’s

determination that she was not disabled during the relevant period was erroneous.

Similarly, she does not cite any legal authority in her brief. Accordingly, she has

abandoned any challenge to the Commissioner’s determination, and we affirm.

Id.; see also Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir.

2014) (“We have long held that an appellant abandons a claim when [s]he either

makes only passing references to it or raises it in a perfunctory manner without

supporting arguments and authority.”).

      AFFIRMED.


                                           2